DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2022 has been entered.

Status of Claims
Claims 1-6, 10-13, and 17-20 are presented for examination.
Claims 7-9, 14-16 are cancelled.
Claims 1-6, 10-13, and 17-20 are rejected.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 10-13, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference (WESTBROOK; Shaun K. (US Pub. No.: 2020/0371515 A1: hereinafter: “WESTBROOK”)) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 10-11, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WESTBROOK; Shaun K. (US Pub. No.: 2020/0371515 A1: hereinafter: “WESTBROOK”), in view of Rothberg et al.  (US Pub. No.: 2019/0196600 A1: hereinafter: “Rothberg”).

          Consider claim 1:
                    WESTBROOK teaches a method for controlling a vehicle using a brain machine interface (BMI) device (See WESTBROOK, e.g., “…The system includes a brain-machine interface (BMI) including a plurality of electrodes and control circuitry coupled to the plurality of electrodes…captures a plurality of brainwave signals via the plurality of electrodes and determines control information indicative of an intention to perform a specific task using one or more components of the vehicle…determined based on the captured plurality of brainwave signals…controls the one or more components of the vehicle so as to provide assistance to perform the specific task…components of the vehicle are controlled based on the determined control information…” of Abstract, ¶ [0003]-¶ [0005], ¶ [0014]-¶ [0016], and Fig. 1 elements 100-114, Fig. 2 elements 200-214, Fig. 4 elements 400-410, and Fig. 7 steps 700-708), comprising: training the BMI device to interpret neural data generated by a motor cortex of a user (See WESTBROOK, e.g., “…The BMI 106 may include suitable logic, circuitry, interfaces, and/or code that may capture a plurality of brainwave signals via the plurality of electrodes 108. The BMI 106 may further determine control information indicative of an intention of the user 114 to perform certain tasks…” of ¶ [0016], ¶ [0019], ¶ [0022], ¶ [0024], ¶ [0026], and Fig. 1 elements 100-114, Fig. 2 elements 200-214, Fig. 4 elements 400-410, and Fig. 7 steps 700-708) and correlating the neural data to a vehicle control command associated with a neural gesture emulation function (See WESTBROOK, e.g., “…the BMI 106 may determine control information based on the captured plurality of brainwave signals from the head of the user 114. The control information may be indicative of intention of the user 114 to perform a specific task using one or more components 110 of the vehicle 104…” of ¶ [0016], ¶ [0019], ¶ [0022], ¶ [0024], ¶ [0026], and Fig. 1 elements 100-114, Fig. 2 elements 200-214, Fig. 4 elements 400-410, and Fig. 7 steps 700-708); receiving a neural data feed of neural data from the user using the BMI device (See WESTBROOK, e.g., “…the BMI 106 may capture the plurality of brainwave signals emanating from the head of the user 114 via the plurality of electrodes 108. The plurality of brainwave signals may be captured in real time or near-real time while the user 114 rides the vehicle 104…” of ¶ [0016], ¶ [0019], ¶ [0022], ¶ [0024], ¶ [0026], and Fig. 1 elements 100-114, Fig. 2 elements 200-214, Fig. 4 elements 400-410, and Fig. 7 steps 700-708); determining, from the neural data feed, a user intention (e.g., “…The control information may be indicative of intention of the user 114 to perform a specific task using one or more components 110 of the vehicle 104…”  of Fig. 7 steps 700-708) for a control instruction to control a vehicle infotainment system via a model generated via a neural network techniques (See WESTBROOK, e.g., “…Once captured, the BMI 106 may determine control information based on the captured plurality of brainwave signals from the head of the user 114…indicative of intention of the user 114 to perform a specific task using one or more components 110 of the vehicle 104…the one or more components 110 may include…an in-vehicle infotainment system… The deep neural network may be trained to classify whether a given memory access information corresponds to one of an experienced level or an amateur level of the user 114…” of ¶ [0046], ¶ [0050], ¶ [0087]-¶ [0090], and Fig. 1 elements 100-114, Fig. 2 elements 200-214, Fig. 4 elements 400-410, and Fig. 7 steps 700-708).
                     WESTBROOK further teaches and performing an action to control (e.g., it is conventional for an infotainment system comprising the menus to navigate through the vehicle infotainment system) the vehicle infotainment system based on the control instruction, wherein the action includes at least one of: navigating a menu system of the vehicle infotainment system to a previous menu, navigating the menu system to a main menu, navigating the menu system to a subsequent menu, and scrolling left or right on a current menu of the menu system (See WESTBROOK, e.g., “…Once captured, the BMI 106 may determine control information based on the captured plurality of brainwave signals from the head of the user 114…indicative of intention of the user 114 to perform a specific task using one or more components 110 of the vehicle 104…the one or more components 110 may include…an in-vehicle infotainment system…” of ¶ [0050], ¶ [0058], ¶ [0059], ¶ [0095], and Fig. 1 elements 100-114, Fig. 2 elements 200-214, Fig. 4 elements 400-410, and Fig. 7 steps 700-708). WESTBROOK teaches that “…The deep neural network may be trained to classify whether a given memory access information corresponds to one of an experienced level or an amateur level of the user 114. Examples of the deep neural network may include, but are not limited to, a Recurrent Neural Network (RNN), a Long Short-Term Memory (LSTM) network, a LSTM-RNN hybrid network, a convolutional neural network (CNN), or an Artificial Neural Network (ANN)…” of ¶ [0046]. However, WESTBROOK does not explicitly teach a correlation model generated via machine learning techniques. 
                     In an analogous field of endeavor, Rothberg teaches a correlation model generated via machine learning techniques (See Rothberg, e.g., “…train a machine learning model accessed by the wearable device to recognize the anatomical gesture based on correlating the non-ultrasound data and the ultrasound data… The machine learning model may use, for example, one or more convolutional neural networks, one or more fully connected neural networks, random forests, support vector machines, linear classifiers, and/or other machine learning models…” of Abstract, ¶ [0008], ¶ [0064]-¶ [0067], and Figs. 1-3 steps 100-306, Fig. 2 elements 1-33, and Fig. 4 elements 401-435).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute “…The BMI 106 may include suitable logic, circuitry, interfaces, and/or code that may capture a plurality of brainwave signals via the plurality of electrodes 108. The BMI 106 may further determine control information indicative of an intention of the user 114 to perform certain tasks…” of WESTBROOK for a correlation model generated via machine learning techniques, as taught by Rothberg, according to known methods/systems to yield more enhanced, seamless, and robust control operations.

          Consider claim 3:
                   The combination of WESTBROOK, Rothberg teaches everything claimed as implemented above in the rejection of claim 1. In addition, WESTBROOK teaches wherein determining the user intention comprises: selecting the neural gesture emulation function associated with the user intention (e.g., “…The control information may be indicative of intention of the user 114 to perform a specific task using one or more components 110 of the vehicle 104…”  of Fig. 7 steps 700-708); and generating the control instruction by way of the neural gesture emulation function (See WESTBROOK, e.g., “…Once captured, the BMI 106 may determine control information based on the captured plurality of brainwave signals from the head of the user 114…indicative of intention of the user 114 to perform a specific task using one or more components 110 of the vehicle 104…the one or more components 110 may include…an in-vehicle infotainment system…” of ¶ [0050], ¶ [0058], ¶ [0059], ¶ [0095], and Fig. 1 elements 100-114, Fig. 2 elements 200-214, Fig. 4 elements 400-410, and Fig. 7 steps 700-708). 

          Consider claim 5:
                    The combination of WESTBROOK, Rothberg teaches everything claimed as implemented above in the rejection of claim 1. In addition, WESTBROOK teaches wherein the action comprises: providing, to the vehicle infotainment system, a control instruction (e.g., “…The control information may be indicative of intention of the user 114 to perform a specific task using one or more components 110 of the vehicle 104…”  of Fig. 7 steps 700-708), wherein the control instruction causes the vehicle infotainment system to navigate or select a menu item (See WESTBROOK, e.g., “…Once captured, the BMI 106 may determine control information based on the captured plurality of brainwave signals from the head of the user 114…indicative of intention of the user 114 to perform a specific task using one or more components 110 of the vehicle 104…the one or more components 110 may include…an in-vehicle infotainment system…” of ¶ [0050], ¶ [0058], ¶ [0059], ¶ [0095], and Fig. 1 elements 100-114, Fig. 2 elements 200-214, Fig. 4 elements 400-410, and Fig. 7 steps 700-708).

          Consider claim 10:
                    WESTBROOK teaches a brain machine interface (BMI) device (Fig. 1 elements 100-114) for controlling a vehicle (See WESTBROOK, e.g., “…The system includes a brain-machine interface (BMI) including a plurality of electrodes and control circuitry coupled to the plurality of electrodes…captures a plurality of brainwave signals via the plurality of electrodes and determines control information indicative of an intention to perform a specific task using one or more components of the vehicle…determined based on the captured plurality of brainwave signals…controls the one or more components of the vehicle so as to provide assistance to perform the specific task…components of the vehicle are controlled based on the determined control information…” of Abstract, ¶ [0003]-¶ [0005], ¶ [0014]-¶ [0016], and Fig. 1 elements 100-114, Fig. 2 elements 200-214, Fig. 4 elements 400-410, and Fig. 7 steps 700-708), a processor; and a memory for storing executable instructions, the processor configured to execute the instructions (Fig. 1 elements 100-114, Fig. 2 elements 200-214, Fig. 4 elements 400-410, and Fig. 7 steps 700-708) to: receive a neural data feed of neural data from a user using the BMI device (See WESTBROOK, e.g., “…the BMI 106 may capture the plurality of brainwave signals emanating from the head of the user 114 via the plurality of electrodes 108. The plurality of brainwave signals may be captured in real time or near-real time while the user 114 rides the vehicle 104…” of ¶ [0016], ¶ [0019], ¶ [0022], ¶ [0024], ¶ [0026], and Fig. 1 elements 100-114, Fig. 2 elements 200-214, Fig. 4 elements 400-410, and Fig. 7 steps 700-708); determine, from the neural data feed, a user intention (e.g., “…The control information may be indicative of intention of the user 114 to perform a specific task using one or more components 110 of the vehicle 104…”  of Fig. 7 steps 700-708) for a control instruction to control a vehicle infotainment system via a model generated via a neural network techniques (See WESTBROOK, e.g., “…Once captured, the BMI 106 may determine control information based on the captured plurality of brainwave signals from the head of the user 114…indicative of intention of the user 114 to perform a specific task using one or more components 110 of the vehicle 104…the one or more components 110 may include…an in-vehicle infotainment system… The deep neural network may be trained to classify whether a given memory access information corresponds to one of an experienced level or an amateur level of the user 114…” of ¶ [0046], ¶ [0050], ¶ [0087]-¶ [0090], and Fig. 1 elements 100-114, Fig. 2 elements 200-214, Fig. 4 elements 400-410, and Fig. 7 steps 700-708).
                     WESTBROOK further teaches and perform an action to control the vehicle infotainment system based on the control instruction (e.g., it is conventional for an infotainment system comprising the menus to navigate through the vehicle infotainment system), wherein the action includes at least one of: navigating a menu system of the vehicle infotainment system to a previous menu, navigating the menu system to a main menu, navigating the menu system to a subsequent menu, and scrolling left or right on a current menu of the menu system (See WESTBROOK, e.g., “…Once captured, the BMI 106 may determine control information based on the captured plurality of brainwave signals from the head of the user 114…indicative of intention of the user 114 to perform a specific task using one or more components 110 of the vehicle 104…the one or more components 110 may include…an in-vehicle infotainment system…” of ¶ [0050], ¶ [0058], ¶ [0059], ¶ [0095], and Fig. 1 elements 100-114, Fig. 2 elements 200-214, Fig. 4 elements 400-410, and Fig. 7 steps 700-708). WESTBROOK teaches that “…The deep neural network may be trained to classify whether a given memory access information corresponds to one of an experienced level or an amateur level of the user 114. Examples of the deep neural network may include, but are not limited to, a Recurrent Neural Network (RNN), a Long Short-Term Memory (LSTM) network, a LSTM-RNN hybrid network, a convolutional neural network (CNN), or an Artificial Neural Network (ANN)…” of ¶ [0046]. However, WESTBROOK does not explicitly teach a correlation model generated via machine learning techniques. 
                     In an analogous field of endeavor, Rothberg teaches a correlation model generated via machine learning techniques (See Rothberg, e.g., “…train a machine learning model accessed by the wearable device to recognize the anatomical gesture based on correlating the non-ultrasound data and the ultrasound data… The machine learning model may use, for example, one or more convolutional neural networks, one or more fully connected neural networks, random forests, support vector machines, linear classifiers, and/or other machine learning models…” of Abstract, ¶ [0008], ¶ [0064]-¶ [0067], and Figs. 1-3 steps 100-306, Fig. 2 elements 1-33, and Fig. 4 elements 401-435).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute “…The BMI 106 may include suitable logic, circuitry, interfaces, and/or code that may capture a plurality of brainwave signals via the plurality of electrodes 108. The BMI 106 may further determine control information indicative of an intention of the user 114 to perform certain tasks…” of WESTBROOK for a correlation model generated via machine learning techniques, as taught by Rothberg, according to known methods/systems to yield more enhanced, seamless, and robust control operations.

          Consider claim 11:
                   The combination of WESTBROOK, Rothberg teaches everything claimed as implemented above in the rejection of claim 10. In addition, WESTBROOK teaches wherein the processor is further configured to execute the instructions to: select a neural gesture emulation function associated with the user intention (e.g., “…The control information may be indicative of intention of the user 114 to perform a specific task using one or more components 110 of the vehicle 104…”  of Fig. 7 steps 700-708); and generate the control instruction by way of the neural gesture emulation function (See WESTBROOK, e.g., “…Once captured, the BMI 106 may determine control information based on the captured plurality of brainwave signals from the head of the user 114…indicative of intention of the user 114 to perform a specific task using one or more components 110 of the vehicle 104…the one or more components 110 may include…an in-vehicle infotainment system…” of ¶ [0050], ¶ [0058], ¶ [0059], ¶ [0095], and Fig. 1 elements 100-114, Fig. 2 elements 200-214, Fig. 4 elements 400-410, and Fig. 7 steps 700-708). 

          Consider claim 17:
                    WESTBROOK teaches a non-transitory computer-readable storage medium in a brain machine interface (BMI) device  (See WESTBROOK, e.g., “…The system includes a brain-machine interface (BMI) including a plurality of electrodes and control circuitry coupled to the plurality of electrodes…captures a plurality of brainwave signals via the plurality of electrodes and determines control information indicative of an intention to perform a specific task using one or more components of the vehicle…determined based on the captured plurality of brainwave signals…controls the one or more components of the vehicle so as to provide assistance to perform the specific task…components of the vehicle are controlled based on the determined control information…” of Abstract, ¶ [0003]-¶ [0005], ¶ [0014]-¶ [0016], and Fig. 1 elements 100-114, Fig. 2 elements 200-214, Fig. 4 elements 400-410, and Fig. 7 steps 700-708), the non-transitory computer-readable storage medium having instructions stored thereupon which, when executed by a processor, cause the processor (Fig. 1 elements 100-114, Fig. 2 elements 200-214, Fig. 4 elements 400-410, and Fig. 7 steps 700-708) to: receive a neural data feed of neural data from a user using the BMI device (See WESTBROOK, e.g., “…the BMI 106 may capture the plurality of brainwave signals emanating from the head of the user 114 via the plurality of electrodes 108. The plurality of brainwave signals may be captured in real time or near-real time while the user 114 rides the vehicle 104…” of ¶ [0016], ¶ [0019], ¶ [0022], ¶ [0024], ¶ [0026], and Fig. 1 elements 100-114, Fig. 2 elements 200-214, Fig. 4 elements 400-410, and Fig. 7 steps 700-708); determine, from the neural data feed, a user intention (e.g., “…The control information may be indicative of intention of the user 114 to perform a specific task using one or more components 110 of the vehicle 104…”  of Fig. 7 steps 700-708) for a control instruction to control a vehicle infotainment system via a model generated via a neural network techniques (See WESTBROOK, e.g., “…Once captured, the BMI 106 may determine control information based on the captured plurality of brainwave signals from the head of the user 114…indicative of intention of the user 114 to perform a specific task using one or more components 110 of the vehicle 104…the one or more components 110 may include…an in-vehicle infotainment system… The deep neural network may be trained to classify whether a given memory access information corresponds to one of an experienced level or an amateur level of the user 114…” of ¶ [0046], ¶ [0050], ¶ [0087]-¶ [0090], and Fig. 1 elements 100-114, Fig. 2 elements 200-214, Fig. 4 elements 400-410, and Fig. 7 steps 700-708).
                     WESTBROOK further teaches a control instruction, wherein the control instruction causes the vehicle infotainment system to (e.g., it is conventional for an infotainment system comprising the menus to navigate through the vehicle infotainment system) navigate a menu system of the vehicle infotainment system to a previous menu, navigate the menu system to a main menu, navigate the menu system to a subsequent menu, and scroll left or right on a current menu of the menu system (See WESTBROOK, e.g., “…Once captured, the BMI 106 may determine control information based on the captured plurality of brainwave signals from the head of the user 114…indicative of intention of the user 114 to perform a specific task using one or more components 110 of the vehicle 104…the one or more components 110 may include…an in-vehicle infotainment system…” of ¶ [0050], ¶ [0058], ¶ [0059], ¶ [0095], and Fig. 1 elements 100-114, Fig. 2 elements 200-214, Fig. 4 elements 400-410, and Fig. 7 steps 700-708). WESTBROOK teaches that “…The deep neural network may be trained to classify whether a given memory access information corresponds to one of an experienced level or an amateur level of the user 114. Examples of the deep neural network may include, but are not limited to, a Recurrent Neural Network (RNN), a Long Short-Term Memory (LSTM) network, a LSTM-RNN hybrid network, a convolutional neural network (CNN), or an Artificial Neural Network (ANN)…” of ¶ [0046]. However, WESTBROOK does not explicitly teach a correlation model generated via machine learning techniques. 
                     In an analogous field of endeavor, Rothberg teaches a correlation model generated via machine learning techniques (See Rothberg, e.g., “…train a machine learning model accessed by the wearable device to recognize the anatomical gesture based on correlating the non-ultrasound data and the ultrasound data… The machine learning model may use, for example, one or more convolutional neural networks, one or more fully connected neural networks, random forests, support vector machines, linear classifiers, and/or other machine learning models…” of Abstract, ¶ [0008], ¶ [0064]-¶ [0067], and Figs. 1-3 steps 100-306, Fig. 2 elements 1-33, and Fig. 4 elements 401-435).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute “…The BMI 106 may include suitable logic, circuitry, interfaces, and/or code that may capture a plurality of brainwave signals via the plurality of electrodes 108. The BMI 106 may further determine control information indicative of an intention of the user 114 to perform certain tasks…” of WESTBROOK for a correlation model generated via machine learning techniques, as taught by Rothberg, according to known methods/systems to yield more enhanced, seamless, and robust control operations.

          Consider claim 18:
                   The combination of WESTBROOK, Rothberg teaches everything claimed as implemented above in the rejection of claim 17. In addition, WESTBROOK teaches having further instructions stored thereupon to: select a neural gesture emulation function associated with the user intention (e.g., “…The control information may be indicative of intention of the user 114 to perform a specific task using one or more components 110 of the vehicle 104…”  of Fig. 7 steps 700-708); and generate the control instruction by way of the neural gesture emulation function (See WESTBROOK, e.g., “…Once captured, the BMI 106 may determine control information based on the captured plurality of brainwave signals from the head of the user 114…indicative of intention of the user 114 to perform a specific task using one or more components 110 of the vehicle 104…the one or more components 110 may include…an in-vehicle infotainment system…” of ¶ [0050], ¶ [0058], ¶ [0059], ¶ [0095], and Fig. 1 elements 100-114, Fig. 2 elements 200-214, Fig. 4 elements 400-410, and Fig. 7 steps 700-708). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over WESTBROOK in view of Rothberg, and in further view of Ramer.

          Consider claim 2:
                    The combination of WESTBROOK, Rothberg teaches everything claimed as implemented above in the rejection of claim 1. In addition, WESTBROOK teaches and generating a model that correlates the neural data feed to the neural gesture emulation function (See WESTBROOK, e.g., “…the BMI 106 may capture the plurality of brainwave signals emanating from the head of the user 114 via the plurality of electrodes 108. The plurality of brainwave signals may be captured in real time or near-real time while the user 114 rides the vehicle 104…” of ¶ [0016], ¶ [0019], ¶ [0022], ¶ [0024], ¶ [0026], and Fig. 1 elements 100-114, Fig. 2 elements 200-214, Fig. 4 elements 400-410, and Fig. 7 steps 700-708), wherein the neural gesture emulation function is associated with a control instruction for selecting a menu item (See WESTBROOK, e.g., “…The BMI 106 may include suitable logic, circuitry, interfaces, and/or code that may capture a plurality of brainwave signals via the plurality of electrodes 108. The BMI 106 may further determine control information indicative of an intention of the user 114 to perform certain tasks…” of ¶ [0016], ¶ [0019], ¶ [0022], ¶ [0024], ¶ [0026], and Fig. 1 elements 100-114, Fig. 2 elements 200-214, Fig. 4 elements 400-410, and Fig. 7 steps 700-708). Rothberg teaches a correlation model generated via machine learning techniques (See Rothberg, e.g., “…train a machine learning model accessed by the wearable device to recognize the anatomical gesture based on correlating the non-ultrasound data and the ultrasound data… The machine learning model may use, for example, one or more convolutional neural networks, one or more fully connected neural networks, random forests, support vector machines, linear classifiers, and/or other machine learning models…” of Abstract, ¶ [0008], ¶ [0064]-¶ [0067], and Figs. 1-3 steps 100-306, Fig. 2 elements 1-33, and Fig. 4 elements 401-435). The motivation is to yield more enhanced, seamless, and robust control operations.
                    However, the combination of WESTBROOK, Rothberg does not explicitly teach wherein the training comprises: receiving, from a data input device, a data feed indicative of a user body gesture; obtaining the neural data feed from the user performing the user body gesture.                                   
                    In an analogous field of endeavor, Ramer teaches wherein the training comprises: receiving, from a data input device, a data feed indicative of a user body gesture (See Ramer, e.g., “…control operation functionality results in control data signals which is transmitted to a controller (see FIG. 1A), which functions to automatically turns off the lights and the user raises her hand, which is interpreted as turn on the lights, i.e. another control operation…” of Abstract, ¶ [0043], ¶ [0096], and Fig. 1A elements 100-110, Fig. 6 elements 101-604); obtaining the neural data feed (See Ramer, e.g., “…a controllable device configured to provide a premises related service in an area of a premises…determine whether or not that the control operation of the control data signal is consistent with the detected EEG signals based on a trusted input from the user…characterizing the detected EEG signals as a predetermined set of signals in association with the control instruction…” of Abstract, ¶ [0043], ¶ [0096], and Fig. 1A elements 100-110, Fig. 6 elements 101-604) from the user performing the user body gesture (See Ramer, e.g., “…the user responsive element is a gesture (e.g. some type of movement) by the user of the EEG device 10 such that the trusted input (positive or negative) is received as a function of the gesture by the user of the EEG device 104…” of Abstract, ¶ [0043], ¶ [0096], and Fig. 1A elements 100-110, Fig. 6 elements 101-604).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of the combination of WESTBROOK, Rothberg, as taught by Ramer, so as to achieving safer, enhanced, seamless autonomous operations.       

Claims 4, 6, 12-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WESTBROOK in view of Rothberg, and in further view of Wang.      

         Consider claim 4:
                    The combination of WESTBROOK, Rothberg teaches everything claimed as implemented above in the rejection of claim 1. In addition, WESTBROOK teaches wherein the neural emulation function is a member of a set of membership functions (See WESTBROOK, e.g., “…Once captured, the BMI 106 may determine control information based on the captured plurality of brainwave signals from the head of the user 114…indicative of intention of the user 114 to perform a specific task using one or more components 110 of the vehicle 104…the one or more components 110 may include…an in-vehicle infotainment system…” of ¶ [0050], ¶ [0058], ¶ [0059], ¶ [0095], and Fig. 1 elements 100-114, Fig. 2 elements 200-214, Fig. 4 elements 400-410, and Fig. 7 steps 700-708). However, the combination of WESTBROOK, Rothberg does not explicitly teach a set Gaussian kernel-type membership functions.                                   
                    In an analogous field of endeavor, Wang teaches a set of Gaussian kernel-type membership functions (See Wang, e.g., “…each EEG generator is a source of independent activity in the sense that the elements of the residual vector n(t) behave like mutually independent non-Gaussian random variables…” of ¶ [0022], ¶ [0025], ¶ [0082], ¶ [0102]-¶ [0108], ¶ [0127]-¶ [0134], and Fig. 1 steps 100A-117, Fig. 2 elements 1-33, and Fig. 4 elements 401-435, Figs. 5A-B elements 500-599).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of WESTBROOK, Rothberg, as taught by Wang, so as to achieving more enjoyable autonomous operations.

          Consider claim 6:
                    The combination of WESTBROOK, Rothberg teaches everything claimed as implemented above in the rejection of claim 1. However, the combination of WESTBROOK, Rothberg does not explicitly teach wherein the BMI device is trained to calculate an offset based on a baseline gesture reward function configured to compensate for fatigue drift. Wang teaches wherein the BMI device is trained to calculate an offset based on a baseline gesture reward function configured to compensate for fatigue drift (See Wang, e.g., “…Applications for brain activity signature detection and discrimination, can for example, be signals indicating various states or conditions such as: sleep, epilepsy, anxiety, degrees of anesthesia, and degrees of attention…Discerning signatures for such signals is useful in computer-brain interfacing applications and the like. Brain signals may also be used to identify their source, both in terms of the location within a particular individual's brain for mapping purposes and identification of one individual's brain signals, as differentiated from another's brain signals…” of ¶ [0022], ¶ [0025],  ¶ [0102]-¶ [0108], ¶ [0127]-¶ [0134], ¶ [0138], and Fig. 1 steps 100A-117, Fig. 2 elements 1-33, and Fig. 4 elements 401-435, Figs. 5A-B elements 500-599).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of WESTBROOK, Rothberg, as taught by Wang, so as to achieving more pleasant autonomous operations.

          Consider claim 12:
                    The combination of WESTBROOK, Rothberg teaches everything claimed as implemented above in the rejection of claim 11. In addition, WESTBROOK teaches wherein the neural emulation function is a member of a set of membership functions (See WESTBROOK, e.g., “…Once captured, the BMI 106 may determine control information based on the captured plurality of brainwave signals from the head of the user 114…indicative of intention of the user 114 to perform a specific task using one or more components 110 of the vehicle 104…the one or more components 110 may include…an in-vehicle infotainment system…” of ¶ [0050], ¶ [0058], ¶ [0059], ¶ [0095], and Fig. 1 elements 100-114, Fig. 2 elements 200-214, Fig. 4 elements 400-410, and Fig. 7 steps 700-708). However, the combination of WESTBROOK, Rothberg does not explicitly teach a set of Gaussian kernel-type membership functions.                                   
                    In an analogous field of endeavor, Wang teaches a member a set of Gaussian kernel-type membership functions (See Wang, e.g., “…each EEG generator is a source of independent activity in the sense that the elements of the residual vector n(t) behave like mutually independent non-Gaussian random variables…” of ¶ [0022], ¶ [0025], ¶ [0082], ¶ [0102]-¶ [0108], ¶ [0127]-¶ [0134], and Fig. 1 steps 100A-117, Fig. 2 elements 1-33, and Fig. 4 elements 401-435, Figs. 5A-B elements 500-599).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of WESTBROOK, Rothberg, as taught by Wang, so as to achieving more enjoyable autonomous operations.

         Consider claim 13:
                    The combination of WESTBROOK, Rothberg teaches everything claimed as implemented above in the rejection of claim 10. In addition, WESTBROOK teaches wherein the processor is further configured to execute the instructions to: and provide a control instruction to the vehicle infotainment system (See WESTBROOK, e.g., “…Once captured, the BMI 106 may determine control information based on the captured plurality of brainwave signals from the head of the user 114…indicative of intention of the user 114 to perform a specific task using one or more components 110 of the vehicle 104…the one or more components 110 may include…an in-vehicle infotainment system…” of ¶ [0050], ¶ [0058], ¶ [0059], ¶ [0095], and Fig. 1 elements 100-114, Fig. 2 elements 200-214, Fig. 4 elements 400-410, and Fig. 7 steps 700-708), wherein the control instruction causes the vehicle infotainment system to navigate or select a menu (See WESTBROOK, e.g., “…Once captured, the BMI 106 may determine control information based on the captured plurality of brainwave signals from the head of the user 114…indicative of intention of the user 114 to perform a specific task using one or more components 110 of the vehicle 104…the one or more components 110 may include…an in-vehicle infotainment system…” of ¶ [0050], ¶ [0058], ¶ [0059], ¶ [0095], and Fig. 1 elements 100-114, Fig. 2 elements 200-214, Fig. 4 elements 400-410, and Fig. 7 steps 700-708). However, the combination of WESTBROOK, Rothberg does not explicitly teach train the BMI device to calculate an offset based on a baseline gesture reward function configured to compensate for fatigue drift. Wang teaches train the BMI device to calculate an offset based on a baseline gesture reward function configured to compensate for fatigue drift (See Wang, e.g., “…Applications for brain activity signature detection and discrimination, can for example, be signals indicating various states or conditions such as: sleep, epilepsy, anxiety, degrees of anesthesia, and degrees of attention…” of ¶ [0022], ¶ [0025],  ¶ [0102]-¶ [0108], ¶ [0127]-¶ [0134], ¶ [0138], and Fig. 1 steps 100A-117, Fig. 2 elements 1-33, and Fig. 4 elements 401-435, Figs. 5A-B elements 500-599).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of WESTBROOK, Rothberg, as taught by Wang, so as to achieving more pleasant autonomous operations.

          Consider claim 19:
                    The combination of WESTBROOK, Rothberg teaches everything claimed as implemented above in the rejection of claim 18. In addition, WESTBROOK teaches wherein the neural emulation function is a member of a set of membership functions (See WESTBROOK, e.g., “…Once captured, the BMI 106 may determine control information based on the captured plurality of brainwave signals from the head of the user 114…indicative of intention of the user 114 to perform a specific task using one or more components 110 of the vehicle 104…the one or more components 110 may include…an in-vehicle infotainment system…” of ¶ [0050], ¶ [0058], ¶ [0059], ¶ [0095], and Fig. 1 elements 100-114, Fig. 2 elements 200-214, Fig. 4 elements 400-410, and Fig. 7 steps 700-708). However, the combination of WESTBROOK, Rothberg does not explicitly teach a set of Gaussian kernel-type membership functions.                                   
                    In an analogous field of endeavor, Wang teaches a set of Gaussian kernel-type membership functions (See Wang, e.g., “…each EEG generator is a source of independent activity in the sense that the elements of the residual vector n(t) behave like mutually independent non-Gaussian random variables…” of ¶ [0022], ¶ [0025], ¶ [0082], ¶ [0102]-¶ [0108], ¶ [0127]-¶ [0134], and Fig. 1 steps 100A-117, Fig. 2 elements 1-33, and Fig. 4 elements 401-435, Figs. 5A-B elements 500-599).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of WESTBROOK, Rothberg, as taught by Wang, so as to achieving more enjoyable autonomous operations.

         Consider claim 20:
                    The combination of WESTBROOK, Rothberg teaches everything claimed as implemented above in the rejection of claim 17. In addition, WESTBROOK teaches having further instructions stored thereupon to: and provide a control instruction to the vehicle infotainment system (See WESTBROOK, e.g., “…Once captured, the BMI 106 may determine control information based on the captured plurality of brainwave signals from the head of the user 114…indicative of intention of the user 114 to perform a specific task using one or more components 110 of the vehicle 104…the one or more components 110 may include…an in-vehicle infotainment system…” of ¶ [0050], ¶ [0058], ¶ [0059], ¶ [0095], and Fig. 1 elements 100-114, Fig. 2 elements 200-214, Fig. 4 elements 400-410, and Fig. 7 steps 700-708), wherein the control instruction causes the vehicle infotainment system to navigate or select a menu (See WESTBROOK, e.g., “…Once captured, the BMI 106 may determine control information based on the captured plurality of brainwave signals from the head of the user 114…indicative of intention of the user 114 to perform a specific task using one or more components 110 of the vehicle 104…the one or more components 110 may include…an in-vehicle infotainment system…” of ¶ [0050], ¶ [0058], ¶ [0059], ¶ [0095], and Fig. 1 elements 100-114, Fig. 2 elements 200-214, Fig. 4 elements 400-410, and Fig. 7 steps 700-708). However, the combination of WESTBROOK, Rothberg does not explicitly teach wherein train the BMI device to calculate an offset based on a baseline gesture reward function configured to compensate for fatigue drift. Wang teaches train the BMI device to calculate an offset based on a baseline gesture reward function configured to compensate for fatigue drift (See Wang, e.g., “…Applications for brain activity signature detection and discrimination, can for example, be signals indicating various states or conditions such as: sleep, epilepsy, anxiety, degrees of anesthesia, and degrees of attention…” of ¶ [0022], ¶ [0025],  ¶ [0102]-¶ [0108], ¶ [0127]-¶ [0134], ¶ [0138], and Fig. 1 steps 100A-117, Fig. 2 elements 1-33, and Fig. 4 elements 401-435, Figs. 5A-B elements 500-599).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of WESTBROOK, Rothberg, as taught by Wang, so as to achieving more pleasant autonomous operations.       

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Dyne et al. (US Pub. No.: 2019/0122475 A1) teaches “A wearable electronic device comprising an electroencephalography (EEG) sensor for enabling access to a transit system. The device may also include a device transmitter configured to wirelessly transmit request signals to a transit gate. The device may further include a device processor configured to receive a first EEG signal from the EEG sensor and analyze the first EEG signal to determine that the transit user is attempting to enter the transit system through a particular transit gate. The device processor may also receive a second EEG signal and analyze the second EEG signal to determine that the transit user is currently passing through the particular gate. The first EEG signal may be based on the transit user viewing a visual stimulus displayed by the transit gate, and the second EEG signal may be based on the transit user hearing an auditory stimulus outputted by the transit gate.”

          LEE et al.  (US Pub. No.: 2019/0121431 A1) teaches “An exemplary embodiment of the present disclosure provides a method of recognizing, by a controller, an intention of a user who wears a head mounted display to which electroencephalogram electrodes are attached. The method includes obtaining brain signals for learning from each of the head mounted display and an additional electrode device coupled to the head mounted display, in a state where a training image causing brain signals is displayed on the head mounted display; learning a first relational model between electrodes of the head mounted display and electrodes of the additional electrode device using the brain signals for learning; measuring brain signals by the head mounted display decoupled with the additional electrode device, in a state where a specific image is displayed on the head mounted display; estimating brain signals of the additional electrode device non-measured, from the brain signals measured by the head mounted display based on the first relational model; and recognizing a user intention corresponding to the measured brain signals and the estimated brain signals.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667